

Exhibit 10.1


[logo.jpg]


CONSULTING AGREEMENT


This agreement (“Agreement”) made as of this 1st day of December 2010 by and
between Aeolus Pharmaceuticals, Inc. and its subsidiary, Aeolus Sciences, Inc.,
both Delaware corporations (hereinafter collectively referred to as the
“Company”) and Brian J. Day (the “Consultant”) of 6122 South Nome Ct.,
Englewood, CO 80111.


The Company is engaged in research and development in pharmaceutical and medical
applications (the “Field”). The Consultant has extensive experience in the
Field, and the Company seeks to benefit from the Consultant’s expertise by
retaining the Consultant as a consultant. The Consultant wishes to perform
consulting services in the Field for the Company. Accordingly, the Company and
the Consultant agree as follows:


1.           Services.  The Consultant shall provide consulting services to the
Company with respect to matters related to the Field.


2.           Compensation.  As full consideration for the consulting services
provided by the Consultant, the Company shall pay to the Consultant the amount
of $11,500 per month commencing December 1, 2010, payments to be made at the end
of each month. Consultant’s monthly compensation will increase to $12,500 when
and if, during the term of this Agreement the Company obtains funding through
either a capital raising transaction, partnership or contract award of at least
five million dollars ($5,000,000).


The Consultant will also be granted a stock option to purchase 50,000 shares of
the Aeolus Pharmaceuticals, Inc. Common Stock, par value $0.01 per share, with
an exercise price equal to the closing stock price on the date of grant. The
stock option will vest on a monthly basis at a rate of 4,167 shares per month
following the date of grant as long as the Consultant continues to be an
employee of or consultant to the Company, except in the case of a Sale of the
Company, in which case, the options shall fully vest and be immediately
exercisable. The foregoing grants shall be subject to the Company’s standard
form of stock option grant agreement and the Company’s then existing stock plan.


At the discretion of the Board of Directors, the Consultant may also be granted
cash bonuses for his contributions to the Company. The Board of Directors will
consider such bonuses at least on an annual basis and upon the achievement of
major accomplishments related to the Consultant’s areas of responsibilities.
 
 
 

--------------------------------------------------------------------------------

 

The Company shall also reimburse the Consultant for all reasonable expenses
incurred by the Consultant in providing consulting services under this
Agreement. Consultant will also receive a bonus payment of $30,000 and be
granted a stock option to purchase 25,000 shares of the Company’s Common Stock
with an exercise price equal to the closing stock price on the date of grant
when and if, during the term of this Agreement: (1) the Company executes and
delivers definitive and enforceable agreements representing the earliest to
occur of a Corporate Partnership or a Sale of the Company (each defined below),
or (2) for each compound from the Aeolus Pipeline that is the subject of an
Investigational New Drug application. The foregoing options shall vest six (6)
months following the date of grant as long as Consultant continues to be a
consultant to or employee of the Company, except in the case of a Sale of the
Company, in which case, the options shall fully vest and be immediately
exercisable. The foregoing grants shall be subject to the Company’s standard
form of stock option grant agreement and the Company’s then existing stock plan.


(a)           A “Corporate Partnership” means a development or partnership with
another life sciences company for the joint development or commercialization of
any of the Company’s owned or in-licensed patent rights.


(b)           A “Sale of the Company” means a merger, business combination,
reorganization, recapitalization or other transaction, which results in the
stockholders of the Company who own at least fifty percent (50%) of the
Company’s voting control immediately prior to such transaction owning less than
fifty percent (50%) of the surviving entity’s voting control immediately after
such transaction, and/or sale, transfer, lease or other disposition in any
transaction or series of transactions of all or substantially all of the assets
of the Company.


Notwithstanding the forgoing, it is understood and agreed that the Board of
Directors of the Company (the “Board”) has the sole power, authority and
discretion to approve or disapprove of any proposed transaction regardless of
the provisions of this Agreement, and if the Board disapproves any proposed
transaction for any or no reason you will not be entitled to any options or
bonus under this Agreement with respect thereto.


3.           Confidentiality.


(a)           In providing consulting services to the Company pursuant to this
Agreement, the Consultant may acquire information that pertains to the Company’s
products, processes, equipment, programs, developments, or plans and that is
both (i) disclosed or made known by the Company to the Consultant and (ii)
identified as “confidential” by the Company at any time (“Confidential
Information”). The Consultant agrees not to disclose any Confidential
Information to third parties or to use any Confidential Information for any
purpose other than performance of consulting services pursuant to this
Agreement, without prior written consent of the Company.


(b)           Confidential Information subject to paragraph 3(a) does not
include information that: (i) is or later becomes available to the public
through no breach of this Agreement by the Consultant; (ii) is obtained by the
Consultant from a third party who had the legal right to disclose the
information to the Consultant; (iii) is already in the possession of the
Consultant on the date this Agreement becomes effective, and which is not
covered by prior confidentiality provisions; or (iv) is required to be disclosed
by law, government regulation, or court order, provided, however, that
Consultant gives Company sufficient advance written notice to permit it to seek
a protection order or other similar order with respect to such Confidential
Information and consultant gives only the minimum Confidential Information
required to be  disclosed in order to comply, whether or not a protective order
or other similar order is obtained by Company.

 
 

--------------------------------------------------------------------------------

 
 
4.           Return of Materials.  The Consultant agrees to promptly return,
following the termination of this Agreement or upon earlier request by the
Company, all drawings, written or other materials in the Consultant’s possession
and (i) supplied by the Company in conjunction with the Consultant’s consulting
services under this Agreement or (ii) generated by the Consultant in the
performance of consulting services under this Agreement.


5.           Intellectual Property.  The Consultant hereby assigns to the
Company any right, title, and interest he may have in any invention, discovery,
improvement, or other intellectual property which the Consultant develops solely
as a direct result of performing consulting services for the Company under this
Agreement. Any intellectual property assignable to the Company pursuant to the
preceding sentence is hereinafter referred to as “Company Intellectual
Property”. Upon the request of the Company, the Consultant shall execute such
further assignments, documents, and other instruments as may be necessary to
assign Company Intellectual Property to the Company and to assist the Company in
applying for, obtaining and enforcing patents or other rights in the United
States and in any foreign country with respect to any Company Intellectual
Property. The Company will bear the cost of preparation of all patent or other
applications and assignments, and the cost of obtaining and enforcing all
patents and other rights to Company Intellectual Property.


6.           Term and Termination.


(a)           Unless terminated earlier under paragraph 6(b) below, this
Agreement shall be for an initial term of one year expiring on November 30,
2011, which may be extended upon mutual agreement of the parties.


(b)           Without limiting any rights which either party to this Agreement
may have by reason of any default by the other party, each party reserves the
right to terminate this Agreement at its convenience by written notice given to
the other party. Such termination shall be effective upon the date not earlier
than 30 days following the date of such notice as shall be specified in said
notice. No additional compensation shall be due to Consultant after the
effective date of termination.


(c)           Termination of this Agreement under paragraph 6(a) or 6(b), above,
shall not affect the Company’s obligation to pay for services previously
performed by the Consultant or expenses reasonably incurred by the Consultant
for which the Consultant is entitled to reimbursement under paragraph 2, above,
or the Consultant’s continuing obligations to the Company under paragraphs 3 and
5 above.


7.           No Conflicting Agreements.  Consultant represents that Consultant
is not a party to any existing agreements that would prevent Consultant from
entering into and performing this Agreement. Company acknowledges that
Consultant’s primary employment responsibility is to National Jewish Medical and
Research Center (“NJM”) and that Consultant is bound by NJM policies including
those relating to consulting and extramural activities (“NJM Policies”). The
Company will work with Consultant to assist in compliance with applicable NJM
Policies of which it is aware.

 
 

--------------------------------------------------------------------------------

 
 
8.           Miscellaneous.


(a)           This Agreement shall inure to the benefit of and be binding upon
the respective heirs, executors, successors, representatives, and assigns of the
parties, as the case may be; provided, however, the obligations hereunder of
each party to the other are personal and may not be assigned without the express
written consent of such other party.


(b)           The relationship created by this Agreement shall be that of
independent contractor, and the Consultant shall have no authority to bind or
act as agent for the Company or its employees for any purpose.


(c)           Notice or payments given by one party to the other hereunder shall
be in writing and deemed to have been properly given or paid if deposited with
the United States Postal Service, registered or certified mail, addressed as
follows:


Company:            Aeolus Pharmaceuticals, Inc.
26361 Crown Valley Parkway, Suite 150
Mission Viejo, California 92694
Attn: John McManus


Consultant:          Brian J. Day
6122 South Nome Ct.
Englewood, CO 80111


(d)           This Agreement replaces all previous agreements and the
discussions relating to the subject matters hereof and constitutes the entire
agreement between the Company and the Consultant with respect to the subject
matters of this Agreement. This Agreement may not be modified in any respect by
any verbal statement, representation, or agreement made by any employee,
officer, or representative of the Company, or by any written documents unless it
is signed by an officer or the Company and by the Consultant.


IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first stated above.
 
AEOLUS PHARMACEUTICALS, INC.
 
CONSULTANT
         
By:
/s/ John L. McManus
 
By:
/s/ Brian J. Day
 
John L. McManus
   
Brian J. Day
 
President and Chief Executive Officer
     

 
 
 

--------------------------------------------------------------------------------

 